DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed February 25th, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the soft rotor structures of King are not “loop arrangement” forming “asymmetrical cone”. This argument is not persuasive. King discloses the utilization of soft rotors formed of sails (Figure 1). The “conical shape” is formed as the sails curl around and are attached with the ropes at their respective corners. This allows for an “asymmetrical” shape, and the sails have a pointed corner at the tip and then get wider as they approach the main shaft (24). Each of the lanyards (30, 32, 34) connect to the corners of the sails and can be pulled/extended, allowing for the curl of the sail to become tighter or looser. King discloses “the sail 14 is formed into a cupped configuration by retracting the lanyard 30 toward the shaft 24. This draws the corner 42 toward the shaft 24 and creates the cupped configuration of the dihedral sail 14”. Because the sails are formed of a soft material and curl, retracting/extending the sail with lanyards forming a cupped configuration, with the bottom of the sail being wider than the pointed tip of the sail (forming an asymmetrical conical shape), the rotor structures read on the limitations as recited. The claims do not contain structural limitations that adequately define over the instantly cited art.
Applicant argues that the 35 U.S.C. 112’s are moot because of the amendments. This argument is not persuasive. All Applicant has done is separate the claim limitations and constructed new claims. The claim amendments and arguments do not address what angle is being measured, the specification does not explain the angles being measured, and only mentions the limitations once (reciting the same .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13-14  recite the limitation “the first side forms a steeper angle than the second side with respect to the rotor shaft”. It’s unclear what is meant by this limitation. How is this “steeper angle” measured? It’s not apparent from the claim itself, and one of ordinary skill in the art would not understand the meaning in the context of wind turbines/water turbines. The drawings fail to show an angle explicitly, the specification doesn’t provide any details of the limitation(s) and merely recites the same language.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6-11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by King (US 7448337).
Regarding claims 6 and 10, King discloses a rotor comprising soft rotor structures fixed to the rotor shaft (Figure 1), which rotor structures are of a soft material (sail material which folds; see Figure 1), wherein the rotor structure is a loop arranged to form an asymmetrical cone when an air or water current flows through the loop (see edges of the dihedral sail which forms the loop in Figure 1, thereby establishing an asymmetrical conical shape). The rotor comprises one or more cones (Figure 1).
Regarding claims 7-8, King discloses the rotor according to claim 6 above. King further discloses the cone comprises at its front edge a surface that is arranged to form the first side of the cone larger the side (can be defined multiple ways: the respective “edges” of the coned rotors, or alternatively the side that is “free” and the side that is attached at masts 12/16/20; either interpretation of the respective “sides”, and they are “larger”; see Figure 1).
Regarding claim 9, King discloses the rotor according to claim 6 above. King further discloses the forces of the cone are transmitted to the rotor shaft via reinforcements on the sides of the cone (reinforcements 60).
claim 11, King discloses the rotor according to claim 6 above. King further discloses the air current force or wind force is arranged to be transmitted from the cone via the rotor shaft to the electric generator (30).
Such that the claims are definite and understood: Regarding claims 13-14, King discloses the rotor according to claims 6-7 above. King further discloses the cone comprises a first side and a second side, the first side forms a “steeper” angle than the second side with respect to the rotor shaft (see Figure 1, the sail rotor of mast 12 is curled with lanyard 30 which forms an angle and with the rotor shaft, and the sail rotor of mast 12 includes a more free end near the cone tip, and another side that is attached to the mast along the entire length).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over King (US 7448337) in view of Monney (US 2633921).
King discloses the rotor according to claim 6 above.
King fails to explicitly teach the material is canvas.
Monney teaches a rotor for energy generation (Figure 1) with a shaft (2) and blades formed as furled sails which are constructed of canvas (Col. 2, Line 28).
Because King discloses a sail rotor for a wind power generating device, and because Monney teaches a similar sail rotor for a wind power generating device but explicitly constructs the sails of canvas, it therefore would have been obvious to one of ordinary skill in the art before the effective filing .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUSTIN D SEABE/Primary Examiner, Art Unit 3745